DETAILED ACTION
Acknowledgements
This office action is in response to the claim amendments filed on March 01, 2021.
Claims 1-8, 14, and 17-20 have been canceled.
Claims 9-13, 15, 16 and 21-31 are pending.
Claims 9-13, 15, 16 and 21-31 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 09, 2019 has been entered.

Response to Arguments
With respect to Claim Rejections - 35 USC § 101:
Applicant Arguments/Remarks (pages 9-11):

The amendments to independent claims 9 and 16 overcomes 35 USC § 101. Therefore 35 USC § 101 rejection is withdrawn.

With respect to Claim Rejections - 35 USC § 103:
Applicant’s arguments with respect to claim Claims 9-13, 15, 16 and 21-31 have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 10, 12, 13, 15, 16, 21-24 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sims et al. (US 20180211248 A1, “Sims”) in view of Lim et al. (US 20140074655 A1, “Lim”) further in view of YANG et al. (US 20140161258 A1, “Yang”).

Regarding claim 9:
an apparatus comprising (e.g., mobile device 405) (See paragraph [0073] and Fig. 4 and related text): 
memory storing instructions that, when executed by one or more processors, causes the one or more processors to perform operations comprising (See paragraph [0073] and Fig. 4 and related text): 
receive, at a first software application, user login information from a user, provide the user login information to one or more remote computing devices, and receive a first indication of successful first authentication of the user based on the user login information (See paragraph [0087] and Fig. 5 and related text); 
in response to the successful first authentication of the user, provide the user access to the first software application, and at the first software application, provide a link for adding or linking (Sims [0088], the Examiner considers enable access to one or more features or functions of a mobile application, such as NFC-enabled to be provide a link for adding or linking) at least a payment card (e.g., a contactless payment card) associated with the user to a third- party wallet (Sims [0030], “The embodiments presented herein are directed to systems, methods, apparatuses, and computer program products for expediting setup of a digital wallet using contactless credentials… Embodiments of the invention enable use of a contactless plastic card by a customer having an NFC-enabled device to setup digital wallets.”, [0087], “in response to validation, to enable access to one or more feature or functions of a mobile application (or online banking session).”), (See paragraph [0087], [0030] and [0009] and Fig. 5 and related text);
receive a selection of the link (Sims [0030], “Embodiments of the invention enable use of a contactless plastic card by a customer having an NFC-enabled device to setup digital wallets. The user taps his or her NFC enabled mobile device and the system reads the card, including reading the card number, expiration date and cryptogram.”), and provide, at the first software application, one or more user verification options, wherein the one or more user verification options includes at least one-tap authentication via a contactless card (e.g., the user taps his or her NFC enabled mobile device), and wherein the contactless card is the payment card (See paragraphs [0088], [0086] and [0030] and Fig. 5 and related text);
in response to a selection of the one-tap authentication (e.g., enable access to one or more features or functions of a mobile application and the user taps his or her NFC enabled mobile device), establish a first wireless communication with the contactless card (Sims [0030], “…The user taps his or her NFC enabled mobile device and the system reads the card, including reading the card number, expiration date and cryptogram.”), (See paragraphs [0088], [0086], [0030], [0073] and Fig. 5 and related text);
receive one or more [contactless credential information comprising cryptograms] (e.g., contactless credential information comprising owner identification, credential number, expiration date and cryptogram) via the first wireless communication from the contactless card, the one or more [contactless credential information comprising cryptograms] including at least a [data] associated with the contactless card (Sims [0086], “The user taps his or her NFC enabled mobile device and the system reads the card, including reading the card number, expiration date and cryptogram.”), (See paragraphs [0030], [0086] and [0067] and Fig. 5 and Fig. 4 and related text);
send, by the first software application, the one or more [contactless credential information comprising cryptograms] to the one or more remote computing devices (Sims [0086], “The system then verifies the contactless data against internal authorization protocols. The system also validates the card belongs to the user, such as by confirming the user identity of the card matches the user identity of the online banking session or mobile application.”), (See paragraph [0086] and [0089] and Fig. x and related text);
receive, by the first software application, a second indication from the one or more remote  computing devices of successful second authentication of the user (Sims [0089], the Examiner considers “in response to successful comparison…load the contactless credential information into the digital wallet and/or enable use of the payment token corresponding to the contactless credential information in a transaction” to be the notification to the user that the payment card has been successfully added or linked), the second authentication being different from the first authentication (Sims [0089], “the mobile device and/or institution system compares the accessed user identity information with the contactless credential owner identification. …in response to successful comparison and/or successful completion of the EMV transaction using the digital wallet, load the contactless credential information into the digital wallet and/or enable use of the payment token corresponding to the contactless credential information in a transaction. In response to an unsuccessful comparison, embodiments may prevent the loading or enabling of step 640.” [0030], “Embodiments of the invention enable use of a contactless plastic card by a customer having an NFC-enabled device to setup digital wallets.”), (See paragraphs [0088], [0089], [0030] and [0086] and Fig. 6 and related text);
send, by the first software application, confirmation of the successful second authentication of the user to the third-party wallet application (Sims [0011], “comparing the accessed user identity information with the contactless credential owner identification; and, in response to successful comparison, loading the contactless credential information into the digital wallet.”), (See paragraphs [0011], [0026] and [0089] and Fig. 6 and related text); and
in response to the sending of the confirmation of the successful second authentication, [enable use of the payment token / loading the contactless credential information into the digital wallet] that the payment card has been successfully added or linked to the third-party wallet application (Sims [0089], the Examiner considers “load the contactless credential information into the digital wallet and/or enable use of the payment token corresponding to the contactless credential information in a transaction” to be the notification to the user that the payment card has been successfully added or linked), (See paragraph [0089] and Fig. 6 and related text); and
the one or more remote computing devices comprising (e.g., remote servers 402): server memory storing instructions that, when executed by one or more server processors, causes the one or more servers processors to perform operations comprising (See paragraphs [0070]-[0076] and Fig. 4 and related text): 
receive the one or more [contactless credential information comprising cryptograms] (Sims [0010], “contactless credential information comprising owner identification, credential number, expiration date and cryptogram”) via a second wireless communication, the second wireless communication being different from the first wireless communication (Sims [0089], “The first step, as represented by block 610, is to cause the mobile application to access user identity information associated with the mobile device. This access may be done locally on the mobile device and/or remotely at an institution system based on instructions sent from the mobile device or a request sent from the mobile device. Next, as represented by block 620, the mobile device and/or institution system compares the accessed user identity information with the contactless credential owner identification.”), (See paragraphs [0010], [0086], [0089] and [0092] and Fig. 6 and related text);
authenticate the one or more [contactless credential information comprising cryptograms] based at least in part on the customer identifier included in the one or more cryptograms (Sims [0089], “The first step, as represented by block 610, is to cause the mobile application to access user identity information associated with the mobile device. This access may be done locally on the mobile device and/or remotely at an institution system based on instructions sent from the mobile device or a request sent from the mobile device. Next, as represented by block 620, the mobile device and/or institution system compares the accessed user identity information with the contactless credential owner identification.”), (See paragraphs [0089], [0067], [0003] and 0087]  and Fig. 6 and related text); and
send the second indication of the successful second authentication of the user to the apparatus (Sims [0089], “Then, in response to successful comparison and/or successful completion of the EMV transaction using the digital wallet, load the contactless credential information into the digital wallet and/or enable use of the payment token corresponding to the contactless credential information in a transaction”), (See paragraph [0089]).

Sims does not expressly disclose display by the first software application a notification to the user that the payment card has been successfully added or linked to the third-party wallet application.
However Lim discloses:
in response to the sending of the confirmation of the successful second authentication, display by the first software application a notification to the user that (Lim [0035], “In some implementations, the wallet server then transmits 522 an "account successfully added" message to the consumer device.”), (See paragraphs [0035] and Fig. 5 and related text).

Additionally, the Examiner notes:
Lim further discloses, receive a selection of the link and in response to a selection of the one-tap authentication.
receive a selection of the link, and provide, at the first software application, one or more user verification options (Lim [0037], “FIG. 6A is a screen shot of an "Add Card" webpage 600 presented to a consumer who has already registered his or her consumer device and proximity reader with the wallet server 308”, [0038], “a consumer who has registered his or her consumer device and proximity device for the one-tap add account feature can select the "Tap to Add" icon 620. After selecting the Tap to Add icon 620, the consumer is presented with the webpage 630 shown in FIG. 6B.”), (See paragraph [0037] and [0038] and Fig. 6A and 6B and related text).
in response to a selection of the one-tap authentication,  establish a first wireless communication with the contactless card (See paragraph [0037]-[0039] and Fig. 6A-6C and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sims with Lim to include a well-known function such as displaying a confirmation message to a user to enhance user experience.

Sims discloses, contactless credential information comprising owner identification, credential number, expiration date and cryptogram and authenticating contactless credential information comprising cryptogram (See paragraphs [0018], [0030], [0089], [0067], [0003] and 0087] and Fig. 6 and related text).

Sim does not expressly disclose, cryptograms includes an identifier.
However Yang discloses, cryptograms includes identifier (See paragraphs [0045] and [0052]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sims and Lim with Yang to include a well-known security feature such as cryptograms to improve data protection and security to enhance user experience.

Additionally, the Examiner notes: the limitation “storing instructions that, when executed by one or more processors, causes the one or more processors to perform operations comprising” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. The statements of intended use or field of use, [a) to perform or b) adapted to or adapted for clauses, c) wherein clauses, or d) whereby] clauses are essentially method limitations or statements or intended or desired use.  Thus, 

Regarding claims 10 and 24: Sims, Lim and Yang, discloses as shown above.
Sims further discloses: The system of claim 9, wherein the first software application is an online banking application (See paragraphs [0030] and [0086] and Fig. Fig. 1 and related text).

Regarding claims 12 and 26: Sims, Lim and Yang, discloses as shown above.
Sims further discloses: The system of claim 9, wherein the first software application is a mobile-based application, a native application, a web application, or a web browser and wherein the third party wallet application is a mobile-based application, a native application, a web application, or a web browser (See paragraphs [0002], [0030] and [0086] and Fig. 1 and related text).

Regarding claims 13 and 27: Sims, Lim and Yang, discloses as shown above.
Sims further discloses: The system of claim 9, wherein the authentication of the one or more [contactless credential information comprising cryptograms] by the one or more remote computing devices comprises the instructions further causing the one or more server processors to: 
[…] the one or more [contactless credential information comprising cryptograms] to obtain the customer identifier (See paragraphs [0003] and [0089] and Fig. 6 and related text)
determine whether authentication information corresponding to the user and the […] customer identifier match (See paragraphs [0003] and [0089] and Fig. 6 and related text).

Sims does not specifically disclose, decrypting one or more cryptograms.
However Yang discloses:
decrypt the one or more cryptograms (See paragraphs [0045] and Fig. 2 and related text).
determine whether authentication information corresponding to the user and the decrypted customer identifier match (See paragraphs [0047]-[0048] and Fig. 2 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sims and Lim with Yang to include a well-known security feature such as decrypting cryptograms to authenticate data to improve security and to enhance user experience.

Regarding claims 15 and 28: Sims, Lim and Yang, discloses as shown above.
Sims further discloses: The system of claim 9, wherein the contactless card comprises memory and processing circuitry for executing instructions stored in the memory to send the one or more cryptograms as one or more NFC data exchange format (NDEF) messages (See paragraphs [0088], [0073] and [0030] and Fig. 4 and Fig. 5 and related text).

Regarding claim 16: Sims, Lim and Yang, discloses as shown above.
Sims further discloses: A method comprising:
receiving, via an apparatus, user login information from a user at a first software application, providing the user login information to one or more remote computing devices, and receiving a first indication of successful first authentication of the user based on the user login information (See paragraph [0087] and Fig. 5 and related text); 
in response to the successful first authentication of the user, providing the user access to the first software application, and at the first software application, providing a link for adding or linking (Sims [0088], the Examiner considers enable access to one or more features or functions of a mobile application, such as NFC-enabled to be provide a link for adding or linking) at least a payment card associated (e.g., a contactless payment card) with the user to a third-party wallet (Sims [0030], “The embodiments presented herein are directed to systems, methods, apparatuses, and computer program products for expediting setup of a digital wallet using contactless credentials… Embodiments of the invention enable use of a contactless plastic card by a customer having an NFC-enabled device to setup digital wallets.”, [0087], “in response to validation, to enable access to one or more feature or functions of a mobile application (or online banking session).”), (See paragraph [0087], [0030] and [0009] and Fig. 5 and related text); 
receive a selection of the link (Sims [0030], “Embodiments of the invention enable use of a contactless plastic card by a customer having an NFC-enabled device to setup digital wallets. The user taps his or her NFC enabled mobile device and the system reads the card, including reading the card number, expiration date and cryptogram.”), and providing, at the first software application, one or more user verification options, wherein the one or more user verification options (See paragraphs [0088], [0086] and [0030] and Fig. 5 and related text); 
in response to a selection of the one-tap authentication (e.g., enable access to one or more features or functions of a mobile application and the user taps his or her NFC enabled mobile device), establishing, via the apparatus, a first wireless communication with the contactless card (Sims [0030], “…The user taps his or her NFC enabled mobile device and the system reads the card, including reading the card number, expiration date and cryptogram.”), (See paragraphs [0088], [0086], [0030], [0073] and Fig. 5 and related text);
receiving, via the apparatus, one or more [contactless credential information comprising cryptograms] (e.g., contactless credential information comprising owner identification, credential number, expiration date and cryptogram) via the first wireless communication from the contactless card, the one or more [contactless credential information comprising cryptograms] including at least a [data] associated with the contactless card (Sims [0086], “The user taps his or her NFC enabled mobile device and the system reads the card, including reading the card number, expiration date and cryptogram.”), (See paragraphs [0030], [0086] and [0067] and Fig. 5 and Fig. 4 and related text); 
sending, via the apparatus, the one or more [contactless credential information comprising cryptograms] to the one or more remote computing devices by the first software application (Sims [0086], “The system then verifies the contactless data against internal authorization protocols. The system also validates the card belongs to the user, such as by confirming the user identity of the card matches the user identity of the online banking session or mobile application.”), (See paragraph [0086] and [0089] and Fig. x and related text);
receiving, via the apparatus, a second indication from the one or more remote computing devices of successful second authentication of the user by the first software application (Sims [0089], the Examiner considers “in response to successful comparison…load the contactless credential information into the digital wallet and/or enable use of the payment token corresponding to the contactless credential information in a transaction” to be the notification to the user that the payment card has been successfully added or linked), the second authentication being different from the first authentication (Sims [0089], “the mobile device and/or institution system compares the accessed user identity information with the contactless credential owner identification. …in response to successful comparison and/or successful completion of the EMV transaction using the digital wallet, load the contactless credential information into the digital wallet and/or enable use of the payment token corresponding to the contactless credential information in a transaction. In response to an unsuccessful comparison, embodiments may prevent the loading or enabling of step 640.” [0030], “Embodiments of the invention enable use of a contactless plastic card by a customer having an NFC-enabled device to setup digital wallets.”), (See paragraphs [0088], [0089], [0030] and [0086] and Fig. 6 and related text);
 sending, via the apparatus, confirmation of the successful second authentication of the user to the third-party wallet application by the first software application application (Sims [0011], “comparing the accessed user identity information with the contactless credential owner identification; and, in response to successful comparison, loading the contactless credential information into the digital wallet.”), (See paragraphs [0011], [0026] and [0089] and Fig. 6 and related text); and 
in response to the sending of the confirmation of the successful second authentication, [enable use of the payment token / loading the contactless credential information into the digital wallet] that the payment card has been successfully added or linked to the third-party wallet application by the first software application (Sims [0089], the Examiner considers “load the contactless credential information into the digital wallet and/or enable use of the payment token corresponding to the contactless credential information in a transaction” to be the notification to the user that the payment card has been successfully added or linked), (See paragraph [0089] and Fig. 6 and related text);
receiving, via the one or more remote computing devices (e.g., institution system), the one or more [contactless credential information comprising cryptograms] (Sims [0010], “contactless credential information comprising owner identification, credential number, expiration date and cryptogram”) via a second wireless communication, the second wireless communication being different from the first wireless communication (Sims [0089], “The first step, as represented by block 610, is to cause the mobile application to access user identity information associated with the mobile device. This access may be done locally on the mobile device and/or remotely at an institution system based on instructions sent from the mobile device or a request sent from the mobile device. Next, as represented by block 620, the mobile device and/or institution system compares the accessed user identity information with the contactless credential owner identification.”), (See paragraphs [0010], [0086], [0089] and [0092] and Fig. 6 and related text)
authenticating, via the one or more remote computing devices, the one or more [contactless credential information comprising cryptograms] based at least in part on the customer identifier included in the one or more cryptograms (Sims [0089], “The first step, as represented by block 610, is to cause the mobile application to access user identity information associated with the mobile device. This access may be done locally on the mobile device and/or remotely at an institution system based on instructions sent from the mobile device or a request sent from the mobile device. Next, as represented by block 620, the mobile device and/or institution system compares the accessed user identity information with the contactless credential owner identification.”), (See paragraphs [0089], [0067], [0003] and 0087]  and Fig. 6 and related text); and 
sending, via the one or more remote computing devices, the second indication of the successful second authentication of the user to the apparatus apparatus (Sims [0089], “Then, in response to successful comparison and/or successful completion of the EMV transaction using the digital wallet, load the contactless credential information into the digital wallet and/or enable use of the payment token corresponding to the contactless credential information in a transaction”), (See paragraph [0089]).

Sims does not expressly disclose display by the first software application a notification to the user that the payment card has been successfully added or linked to the third-party wallet application.
However Lim discloses:
in response to the sending of the confirmation of the successful second authentication, display by the first software application a notification to the user that the payment card has been successfully added or linked to the third-party wallet (Lim [0035], “In some implementations, the wallet server then transmits 522 an "account successfully added" message to the consumer device.”), (See paragraphs [0035] and Fig. 5 and related text).

Additionally the Examiner notes:
Lim further discloses, receive a selection of the link and in response to a selection of the one-tap authentication.
receive a selection of the link, and provide, at the first software application, one or more user verification options (Lim [0037], “FIG. 6A is a screen shot of an "Add Card" webpage 600 presented to a consumer who has already registered his or her consumer device and proximity reader with the wallet server 308”, [0038], “a consumer who has registered his or her consumer device and proximity device for the one-tap add account feature can select the "Tap to Add" icon 620. After selecting the Tap to Add icon 620, the consumer is presented with the webpage 630 shown in FIG. 6B.”), (See paragraph [0037] and [0038] and Fig. 6A and 6B and related text).
in response to a selection of the one-tap authentication,  establish a first wireless communication with the contactless card (See paragraph [0037]-[0039] and Fig. 6A-6C and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sims with Lim to include a well-known function such as displaying a confirmation message to a user to enhance user experience.

Sims discloses, contactless credential information comprising owner identification, credential number, expiration date and cryptogram and authenticating contactless credential information comprising cryptogram (See paragraphs [0018], [0030], [0089], [0067], [0003] and 0087] and Fig. 6 and related text).

Sim does not expressly disclose, cryptograms includes an identifier.
However Yang discloses, cryptograms includes identifier (See paragraphs [0045] and [0052]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sims and Lim with Yang to include a well-known security feature such as cryptograms to improve data protection and security to enhance user experience.

Regarding claims 21 and 29: Sims, Lim and Yang, discloses as shown above.
Sims further discloses: The system of claim 9, wherein the first wireless communication is near field communication (NFC) (e.g., contactless reader 431) (See paragraphs [0009], [0030] and [0073], [0086] and [0088] and Fig. 4 and Fig. 6 and related text).

Regarding claims 22 and 30:
Sims discloses setting up a digital wallet using mobile application (e.g., banking application) and communicating between both applications (See abstract and Fig. 5 and Fig. 6 and related text).

Sims does not expressly disclose, a display transition of the apparatus from the first software application to the third-party wallet application.

However, Lim discloses: The system of claim 9, wherein the instructions further cause the one or more processors of the apparatus to cause a display transition of the apparatus from the first software application to the third-party wallet application (See paragraph(s) [0038]-[0040] and Fig. 6A-6C and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sims and YANG with Lim to include displaying of transitioning of applications to enhance user experience.

Regarding claims 23 and 31: Sims, Lim and Yang, discloses as shown above.
Sims further discloses: The system of claim 9, wherein the instructions further cause the one or more processors of the apparatus to cause an adding or linking, at the third-party wallet application, the payment card to the third-party wallet application based on the confirmation of the successful second authentication of the user (See paragraph [0089]).

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sims in view of Lim in view of YANG and further in view of Lanc (US 8423466 B2, “Lanc”).

Regarding claims 11 and 25: Sims, Lim and Yang, discloses as shown above.
Sims does not specifically disclose: The apparatus of claim 10, wherein the one or more processors are further caused to receive, from the user, permission to share data with the third-party wallet application.

However Lanc discloses: The apparatus of claim 10, wherein the one or more processors are further caused to receive, from the user, permission to share data with the third-party wallet application (See Column [13], LN [59-67] – Column [14], LN [1-11]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sims, Lim and Yang with Lanc to include a well-known data sharing privacy policy such as requesting user’s consent to share data to enhance user experience.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAHED ALI/ Examiner, Art Unit 3685                

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685